DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0293098 to Li et al. in view of "Statistical approach to color rendition properties of solid-state light source” to Zukauskas et al. (published 2011) and further in view of “Cultural Preferences to Color Quality of Illumination of Different Artwork Objects Revealed by a Color Rendition Engine” to Liu et al. (published August 2013).
In regard to claim 1, Li discloses an LED-based lighting unit (paragraph 5, also figure 4 as one example) comprising:
an LED-based light source (visible blue light emitted by the LED, paragraph 5) that generates blue light (paragraph 5); 
an optical component (figure 4, lens 26) through which the blue light passes (shown in figure 4), the optical component comprising a phosphor blend (phosphor 30); 
wherein the phosphor blend comprises at least a yellow phosphor and a red phosphor (paragraph 5, phosphor can emit a combination of yellow and red light), the yellow phosphor converting at least a portion of the blue light to yield an emission that includes yellow light as a paragraph 5), the red phosphor emitting a red light (paragraph 5).
Li discloses wherein the yellow light, the red light, and an unconverted portion of the blue light producing in combination a visible light comprising an approximately white light (discussed throughout) but is generally silent about the white light having a CSI value of about greater than zero, wherein the CSI value is configured based on a defined combination of relative amounts of the yellow phosphor and the red phosphor in the phosphor blend.
Li teaches that the color of light emitted from the lighting arrangement can be controlled by appropriate selection of the phosphor composition as well as the thickness of the phosphor layer and/or weight loading of phosphor which will determine the proportion of output light originating from the phosphor (paragraph 60).
Zukauskas teaches a statistical approach to color rendition properties of solid-state light sources (title).
Zukauskas teaches that color quality of illumination has been conventionally characterized by the color rendering index which is limited in several ways, such as a sample size and only using one of the factors of determining the subjective rating of color rendition (introduction).
To mitigate the shortcomings of the above metrics, Zukauskas introduces a statistical approach to assessing color rendition properties of light sources (final paragraph of introduction).
Zukauskas states that a statistical approach, which utilizes the color saturation index (claimed CSI), is an improvement over the conventional methods.
percent) are known to be utilized with a neodymium-glass filter to reduce power in the yellow spectral region (second paragraph, page 4).
Zukauskas teaches in table 2, provided below, the statically color rendition indices of some conventional and solid-state lamps. 

    PNG
    media_image1.png
    250
    700
    media_image1.png
    Greyscale

	Zukauskas shows that a white LED using two phosphors, such as that taught by Li, would conventionally have a CSI equal to zero.
	Zukauskas teaches that higher saturation makes the colors of illuminated objects appear vivid (second paragraph of introduction).
	Liu teaches about the cultural preferences to color quality of illumination of different objects (title),
	Liu states that humans, regardless of cultural background, prefer more saturated colors for very familiar objects (first paragraph, page 9).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Li, Zukauskas, and Liu before him or her, would find obvious a device of Li modified to have a CSI value of 
A person having ordinary skill in the art would be motivated to produce an LED-based lighting unit wherein the CSI value is greater than when it is intended to be used to illuminate very familiar objects.
In regard to claim 2, Li discloses that the phosphor blend is present as a coating on the optical component (figure 4, discussed in paragraph 59).
In regard to claim 12, Li discloses that the optical component is an enclosure or dome or encapsulant for the LED-based light source (shown in figure 4, lens 26).
In regard claim 13, Li discloses that the optical component is a diffuser of the lighting unit (paragraph 25, light diffusing scattering material may be included into the phosphor, lens, a separate layer, or any combination).
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0293098 to Li et al. in view of "Statistical approach to color rendition properties of solid-state light source” to Zukauskas et al. (published 2011) and further in view of “Cultural Preferences to Color Quality of Illumination of Different Artwork Objects Revealed by a Color Rendition Engine” to Liu et al. (published August 2013) as applied to claim 1 above, and further in view of 2014/0293608 to Kanahira in view of 2015/0062892 to Krames et al.
In regard to claim 3, Li does not explicitly disclose that the visible light is characterized by a spectral power distribution containing curves and peaks corresponding to each of the blue 
As stated previously, Zukauskas teaches producing a color-saturating source, with a CSI value greater than 0 (percent) are known to be utilized with a neodymium-glass filter to reduce power in the yellow spectral region (second paragraph, page 4).
Kanahira teaches an LED-based light unit emitting white light wherein the visible light is characterized by a power distribution containing curves and peaks corresponding to each of the blue light, the yellow light, the red light, and the white light (labeled as mixed colors).

    PNG
    media_image2.png
    359
    500
    media_image2.png
    Greyscale

Kanahira does not teach that an intensity for the peak of the white light is lower than an intensity for the peaks of the yellow and red lights.
Krames teaches an LED-based light unit emitting white light wherein the visible light is characterized by a spectral power distribution containing curves and peaks corresponding to each of the blue light, the yellow light, the red light, and the white light (shown below), wherein an intensity for the peak of the white light is lower than an intensity for the peaks of the yellow shown below that the peaks of the combined emissions 405/422 are less than the component peaks).


    PNG
    media_image3.png
    856
    423
    media_image3.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Li, Zukauskas, 
The emission spectrum demonstrated by Krames is useful for lighting applications that are circadian friendly and filter the white light emission.

In regard to claims 4 and 5, Li does not explicitly disclose that the peak of the white light is at a wavelength of greater than about 530 nm (claim 4) and/or the peak of the white light is within a wavelength range of from about 550 nm to about 610 nm (claim 5).
Krames teaches in figure 2a three different LED-based light units emitting white light depending on suitability for a particular application.
As shown in the figure below, the peak wavelength of the white light can be shifted depending on the desired color and the desired application of the lighting unit.
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Li, Zukauskas, Liu, Kanahira, and Krames before him or her, would find obvious a device wherein the peak of the white light is at a wavelength of greater than about 530 nm (claim 4) and/or the peak of the white light is within a wavelength range of from about 550 nm to about 610 nm (claim 5) because a peak in these ranges is better suited for use as afternoon lighting or evening lighting.

    PNG
    media_image4.png
    532
    716
    media_image4.png
    Greyscale

	In regard to claim 6, Li does not explicitly disclose that the curve for the spectral power distribution of the white light comprises an inflection point at a wavelength between the peaks of the blue light and the yellow light.
Kanahira teaches an LED-based light unit emitting white light wherein the curve for the spectral power distribution of the white light comprises an inflection point at a wavelength between the peaks of the blue light and the yellow light.
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Li, Zukauskas, Liu, Kanahira, and Krames before him or her, would find obvious a device wherein the curve for the spectral power distribution of the white light comprises an inflection point at a

    PNG
    media_image5.png
    368
    745
    media_image5.png
    Greyscale

wavelength between the peaks of the blue light and the yellow light because the spectral power distribution of the white light is dependent on aesthetic choices and device application and the inflection point occurs at this location when the selection of phosphors composition results in these peaks and intensities.

Claims 7-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0293098 to Li et al. in view of "Statistical approach to color rendition properties of solid-state light source” to Zukauskas et al. (published 2011) and further in view of “Cultural Preferences to Color Quality of Illumination of Different Artwork Objects Revealed by a Color Rendition Engine” to Liu et al. (published August 2013) as applied to claims 1, 12, and 13 above, and further in view of 2014/0268794 to Donofrio et al. and 4,395,653 to Graff.
In regard to claims 7-9, Li does not explicitly disclose that at least a portion of the optical component comprises a composite material comprising a polymeric material and an inorganic particulate material, the inorganic particulate material comprising a Nd-O-claim 7), wherein the Nd-O-F compound formally comprises about 0.1 to about 99 molar percent NdF3, with the balance essentially Nd2O3 (claim 8), or wherein the Nd-O-F compound is NdOF (claim 9).
As stated previously, Zukauskas teaches producing a color-saturating source, with a CSI value greater than 0 (percent) are known to be utilized with a neodymium-glass filter to reduce power in the yellow spectral region (second paragraph, page 4).
Donofrio teaches an LED-based lighting unit comprising an optical element comprising one or more REE compounds where spectral notch filtering introduced by this element controls the color produced (paragraph 40).
Donofrio teaches that the optical element comprises a composite material comprising a polymeric material (polymer matrix, paragraph 7, paragraph 59) and an inorganic particulate material, the inorganic particulate material comprising a Nd-O-F compound (paragraph 44, NdF3 and Nd2O3) and that loading of the rare earth compounds can be between about 0.5 weight percent to about 35 weight percent, between about 1 weight percent to about 30 weight percent, between about 5 weight percent to about 25 weight percent, between about 10 weight percent to about 20 weight percent or that other weight percent loadings can be used (paragraph 44).
Donofrio teaches that the inclusion of the rare earth elements allows for the changing of the saturation of light by filtering particular wavelengths, such as yellow (paragraphs 40-42).
Graff teaches a lighting device comprising neodymium oxide coatings (title) wherein the composition comprises a neodymium/oxygen/fluorine (NdOF) composition (shown in the table in COL. 3, ND2O3 + F).
abstract).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Li, Zukauskas, Liu, Donofrio, and Graff before him or her, would find obvious a device wherein at least a portion of the optical component comprises a composite material comprising a polymeric material and an inorganic particulate material, the inorganic particulate material comprising a Nd-O-F compound (claim 7), wherein the Nd-O-F compound formally comprises about 0.1 to about 99 molar percent NdF3, with the balance essentially Nd2O3 (claim 8), or wherein the Nd-O-F compound is NdOF (claim 9) so that the saturation and color of light can be adjusted and yellow light filtered so that a desired color distribution may be achieved.
In regard to claim 14, Li discloses an LED-based lighting unit (paragraph 5, also figure 4 as one example) comprising:
an LED-based light source (visible blue light emitted by the LED, paragraph 5) that generates blue light (paragraph 5); 
an optical component (figure 4, lens 26) through which the blue light passes (shown in figure 4), the optical component comprising a phosphor blend (phosphor 30); 
the optical component is an enclosure or dome or encapsulant for the LED-based light source (shown in figure 4, lens 26),
wherein the phosphor blend comprises at least a yellow phosphor and a red phosphor (paragraph 5, phosphor can emit a combination of yellow and red light), the yellow phosphor converting at least a portion of the blue light to yield an emission that includes yellow light as a paragraph 5), the red phosphor emitting a red light (paragraph 5).
Li discloses wherein the yellow light, the red light, and an unconverted portion of the blue light producing in combination a visible light comprising an approximately white light (discussed throughout) but is generally silent about the white light having a CSI value of about greater than zero, wherein the CSI value is configured based on a defined combination of relative amounts of the yellow phosphor and the red phosphor in the phosphor blend.
Li teaches that the color of light emitted from the lighting arrangement can be controlled by appropriate selection of the phosphor composition as well as the thickness of the phosphor layer and/or weight loading of phosphor which will determine the proportion of output light originating from the phosphor (paragraph 60).
Zukauskas teaches a statistical approach to color rendition properties of solid-state light sources (title).
Zukauskas teaches that color quality of illumination has been conventionally characterized by the color rendering index which is limited in several ways, such as a sample size and only using one of the factors of determining the subjective rating of color rendition (introduction).
To mitigate the shortcomings of the above metrics, Zukauskas introduces a statistical approach to assessing color rendition properties of light sources (final paragraph of introduction).
Zukauskas states that a statistical approach, which utilizes the color saturation index (claimed CSI), is an improvement over the conventional methods.
percent) are known to be utilized with a neodymium-glass filter to reduce power in the yellow spectral region (second paragraph, page 4).
Zukauskas teaches in table 2, provided below, the statically color rendition indices of some conventional and solid-state lamps. 

    PNG
    media_image1.png
    250
    700
    media_image1.png
    Greyscale

	Zukauskas shows that a white LED using two phosphors, such as that taught by Li, would conventionally have a CSI equal to zero.
	Zukauskas teaches that higher saturation makes the colors of illuminated objects appear vivid (second paragraph of introduction).
	Liu teaches about the cultural preferences to color quality of illumination of different objects (title),
	Liu states that humans, regardless of cultural background, prefer more saturated colors for very familiar objects (first paragraph, page 9).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Li, Zukauskas, and Liu before him or her, would find obvious a device of Li modified to have a CSI value of 
A person having ordinary skill in the art would be motivated to produce an LED-based lighting unit wherein the CSI value is greater than when it is intended to be used to illuminate very familiar objects.
Li does not explicitly disclose that at least a portion of the optical component comprises a composite material comprising a polymeric material and an inorganic particulate material, the inorganic particulate material comprising a Nd-O-F compound.
As stated previously, Zukauskas teaches producing a color-saturating source, with a CSI value greater than 0 (percent) are known to be utilized with a neodymium-glass filter to reduce power in the yellow spectral region (second paragraph, page 4).
Donofrio teaches an LED-based lighting unit comprising an optical element comprising one or more REE compounds where spectral notch filtering introduced by this element controls the color produced (paragraph 40).
Donofrio teaches that the optical element comprises a composite material comprising a polymeric material (polymer matrix, paragraph 7, paragraph 59) and an inorganic particulate material, the inorganic particulate material comprising a Nd-O-F compound (paragraph 44, NdF3 and Nd2O3) and that loading of the rare earth compounds can be between about 0.5 weight percent to about 35 weight percent, between about 1 weight percent to about 30 weight percent, between about 5 weight percent to about 25 weight percent, between about  (paragraph 44).
Donofrio teaches that the inclusion of the rare earth elements allows for the changing of the saturation of light by filtering particular wavelengths, such as yellow (paragraphs 40-42).
Graff teaches a lighting device comprising neodymium oxide coatings (title) wherein the composition comprises a neodymium/oxygen/fluorine (NdOF) composition (shown in the table in COL. 3, ND2O3 + F).
Graff teaches that neodymium oxide filters selectively absorb radiation in the yellow wavelength region (abstract).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Li, Zukauskas, Liu, Donofrio, and Graff before him or her, would find obvious a device wherein at least a portion of the optical component comprises a composite material comprising a polymeric material and an inorganic particulate material, the inorganic particulate material comprising a Nd-O-F compound so that the saturation and color of light can be adjusted and yellow light filtered so that a desired color distribution may be achieved.
In regard to claim 15, Li discloses an LED-based lighting unit (paragraph 5, also figure 4 as one example) comprising:
an LED-based light source (visible blue light emitted by the LED, paragraph 5) that generates blue light (paragraph 5); 
an optical component (figure 4, lens 26) through which the blue light passes (shown in figure 4), the optical component comprising a phosphor blend (phosphor 30); 
paragraph 25, light diffusing scattering material may be included into the phosphor, lens, a separate layer, or any combination),
wherein the phosphor blend comprises at least a yellow phosphor and a red phosphor (paragraph 5, phosphor can emit a combination of yellow and red light), the yellow phosphor converting at least a portion of the blue light to yield an emission that includes yellow light as a result of the phosphor coating being excited by the blue light (paragraph 5), the red phosphor emitting a red light (paragraph 5).
Li discloses wherein the yellow light, the red light, and an unconverted portion of the blue light producing in combination a visible light comprising an approximately white light (discussed throughout) but is generally silent about the white light having a CSI value of about greater than zero, wherein the CSI value is configured based on a defined combination of relative amounts of the yellow phosphor and the red phosphor in the phosphor blend.
Li teaches that the color of light emitted from the lighting arrangement can be controlled by appropriate selection of the phosphor composition as well as the thickness of the phosphor layer and/or weight loading of phosphor which will determine the proportion of output light originating from the phosphor (paragraph 60).
Zukauskas teaches a statistical approach to color rendition properties of solid-state light sources (title).
Zukauskas teaches that color quality of illumination has been conventionally characterized by the color rendering index which is limited in several ways, such as a sample introduction).
To mitigate the shortcomings of the above metrics, Zukauskas introduces a statistical approach to assessing color rendition properties of light sources (final paragraph of introduction).
Zukauskas states that a statistical approach, which utilizes the color saturation index (claimed CSI), is an improvement over the conventional methods.
Zukauskas teaches producing a color-saturating source, with a CSI value greater than 0 (percent) are known to be utilized with a neodymium-glass filter to reduce power in the yellow spectral region (second paragraph, page 4).
Zukauskas teaches in table 2, provided below, the statically color rendition indices of some conventional and solid-state lamps. 

    PNG
    media_image1.png
    250
    700
    media_image1.png
    Greyscale

	Zukauskas shows that a white LED using two phosphors, such as that taught by Li, would conventionally have a CSI equal to zero.
	Zukauskas teaches that higher saturation makes the colors of illuminated objects appear vivid (second paragraph of introduction).
title),
	Liu states that humans, regardless of cultural background, prefer more saturated colors for very familiar objects (first paragraph, page 9).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Li, Zukauskas, and Liu before him or her, would find obvious a device of Li modified to have a CSI value of greater than zero because Li teaches that color of light is controllable and up to choice, Zukauskas teaches that CSI values greater than zero are related to saturation and making illuminated objects appear more vivid, and Liu teaches that humans seem to prefer saturated colors for familiar objects.
A person having ordinary skill in the art would be motivated to produce an LED-based lighting unit wherein the CSI value is greater than when it is intended to be used to illuminate very familiar objects.
Li does not explicitly disclose that at least a portion of the optical component comprises a composite material comprising a polymeric material and an inorganic particulate material, the inorganic particulate material comprising a Nd-O-F compound.
As stated previously, Zukauskas teaches producing a color-saturating source, with a CSI value greater than 0 (percent) are known to be utilized with a neodymium-glass filter to reduce power in the yellow spectral region (second paragraph, page 4).
paragraph 40).
Donofrio teaches that the optical element comprises a composite material comprising a polymeric material (polymer matrix, paragraph 7, paragraph 59) and an inorganic particulate material, the inorganic particulate material comprising a Nd-O-F compound (paragraph 44, NdF3 and Nd2O3) and that loading of the rare earth compounds can be between about 0.5 weight percent to about 35 weight percent, between about 1 weight percent to about 30 weight percent, between about 5 weight percent to about 25 weight percent, between about 10 weight percent to about 20 weight percent or that other weight percent loadings can be used (paragraph 44).
Donofrio teaches that the inclusion of the rare earth elements allows for the changing of the saturation of light by filtering particular wavelengths, such as yellow (paragraphs 40-42).
Graff teaches a lighting device comprising neodymium oxide coatings (title) wherein the composition comprises a neodymium/oxygen/fluorine (NdOF) composition (shown in the table in COL. 3, ND2O3 + F).
Graff teaches that neodymium oxide filters selectively absorb radiation in the yellow wavelength region (abstract).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Li, Zukauskas, Liu, Donofrio, and Graff before him or her, would find obvious a device wherein at least a portion of the optical component comprises a composite material comprising a polymeric .

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0293098 to Li et al. in view of "Statistical approach to color rendition properties of solid-state light source” to Zukauskas et al. (published 2011) and further in view of “Cultural Preferences to Color Quality of Illumination of Different Artwork Objects Revealed by a Color Rendition Engine” to Liu et al. (published August 2013) in view of 2014/0268794 to Donofrio et al. and 4,395,653 to Graff as applied to claim 7 above, and further in view of 2015/0252953 to Progl et al. and 2013/0105850 to Komatsu et al.
In regard to claims 10 and 11, Li does not explicitly disclose that the Nd-O-F compound and the polymeric material have refractive indices within 0.1 of each other in the visible light region (claim 10) or, the alternative, wherein the Nd-O-F compound and the polymeric material have refractive indices that differ by more than 0.1 of each other in the visible light region (claim 11).
Progl teaches an LED-based lighting unit wherein at least a portion of the optical component comprises a composite material comprising a polymeric material and an inorganic particulate material, the inorganic particulate material comprising a Nd-O-F compound (paragraph 83, optical interface made of a polymer doped with neodymium oxide, paragraph 82 lists compounds).
paragraph 84).
Komatsu teaches an LED-based lighting unit wherein Nd-O-F compounds (paragraph 60, NdF3, Nd2O3) are formed in a composite with polymeric material (paragraph 55, figure 3, wavelength conversion member formed of polymers).
Komatsu teaches that the light wavelength conversion member can have a refractive index from 1.2 to 3.0 (paragraph 54), Nd2O3 has a refractive index of 2.00, and NdF3 has a refractive index of 1.60 (paragraph 60).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Li, Zukauskas, Liu, Donofrio, Graff, Progl, and Komatsu before him or her, would find obvious a device wherein the Nd-O-F compound and the polymeric material have refractive indices within 0.1 of each other in the visible light region (claim 10) or, the alternative, wherein the Nd-O-F compound and the polymeric material have refractive indices that differ by more than 0.1 of each other in the visible light region (claim 11) so that the optical component may have additional light modifying properties such as light scattering, index matching, or band-pass filtering.
Response to Arguments
Applicant's arguments filed 7/14/2020 have been fully considered but they are not persuasive.
Applicant argues that Li, Zukauskas and Liu do not teach creating a white light characterized by a color saturation index value greater than zero. 

It appears as though the Applicant may unintentionally be trying to claim any device capable of such producing a CSI greater than zero, with questionable support in the specification for such a claim. Applicant is encouraged to focus on the structure of their device to distinguish it from the prior art rather than the arguably overbroad limitations drawn to the results their structure produces.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875